Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 1 of 29 PagelD #: 6

Circuit Court of Hampshire County

SONJA K. EMBREY, CLERK
Post Office Box 343
50 South High Street, Suite 157
Romney, West Virginia 26757

rete.
pitti,
rz %y

 

304-822-5022 ex ® Beverly D. Shanholtz, Chief Deputy
304-822-8257-FAX <a Jessica L. MacBeth, Deputy

Email: sonja.embrey@courtswv.gov = Sara J. Wiegert, Deputy

Website: www. hampshirecircuitclerkwv.com Loretta A. Spencer, Secretary

JAMES EDWARDS

Vv. Circuit Court Case No.: 20-C-25

WURTH WOOD GROUP

CERTIFICATION OF RECORD

I certify that the documents to which this authentication is affixed are true copies of the record preserved

in the Hampshire County Circuit Court of West Virginia and that | am the Clerk of said Court.

  

_ August 18, 2020
Date

  

Sonja K. Embrey, Circuit Clerk i

Attached document(s):
Complete file 20-C-25 including docket sheet

EXHIBIT

A

 
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 2 of 29 PagelD #: 7

 

 

Case Docket Entries CC-14-2020-C-25
Court: Circuit County: — 14 - Hampshire Created Date: 7/23/2020 Security Level: Public
Judge: C. Carter Williams Case Type: Civil Case Sub-Type: Tort Status: Open
Related Cases:
Style: James Edwards v. Wurth Wood Group
Entered Date Event Ref. Code Description
I 7/23/2020 1:19:17 PM E-Filed Complaint

I-1 7/23/2020
1-2 7/23/2020
1-3 7/23/2020
1-4 7/23/2020

Case Information Sheet

Complaint - Complaint

Supporting Document - Ps First Combined Requests to Wurth Wood Group
Transmittal

 

 

 

 

 

 

 

1-5 7/23/2020 Summons

2 7/23/2020 1:19:17 PM Judge Assigned J-16010 C. Carter Williams

3 7/23/2020 1:19:17 PM Party Added P-001 James Edwards

4 7/23/2020 1:19:17 PM Party Added D-001 Wurth Wood Group

5 7/23/2020 1:19:17 PM Attorney Listed P-001 A-9314 - Andrew C. Skinner

6 7/23/2020 1:19:17 PM Service Requested D-001 Secretary of State - Certified - Including Copy Fee

7 7/24/2020 8:48:05 AM Other 3 Summons and 2 Complaints along with Plaintiffs first
combined requests sent to WV Secretary of State for service
on Wurth Wood Group.

8 8/10/2020 1:37:50 PM Scanned Document Acceptance of Service - Acceptance of Service from SOS

8-1 8/10/2020

for Wurth Woad Group, Inc
Acceptance of Service - Acceptance of Service from SOS for Wurth Wood Group, Inc.

 

 

 

9 8/18/2020 10:41:39 AM — E-Filed Notice of Appearance - Notice of Appearance
9-1 8/18/2020 Notice of Appearance - Notice of Appearance of Tracey A. Rohrbaugh
9-2 $/18/2020 Transmittal
10 8/18/2020 10:41:39 AM — Attorney Listed D-001 A-6662 - Tracey A. Dent Rohrbaugh
1} 8/18/2020 10:43:05 AM — E-Filed Letter to Clerk - Letter to Clerk requesting certified copy of

11-1 8/18/2020
11-2 8/18/2020

UserID:  Beverly.Shanholtz

case file
Letter - Letter to clerk requesting certified copy of case file
Transmittal

Page | of | Date/Time: 8/18/20 1:45 PM
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 3 of 29 PagelD #: 8

E-FILED | 7/23/2020 1:19 PM
CC-14-2020-C-25
COVER SHEET Hampshire County Circuit Clerk

Sonja Embrey

 

GENERAL INFORMATION

 

IN THE CIRCUIT COURT OF HAMPSHIRE COUNTY WEST VIRGINIA
James Edwards v. Wurth Wood Group

. _ {| |Business [| Individual . |v| Business { |Individual
First Plaintiff: _ First Defendant: pm
| |Government [_|Other | |Government [| Other
Judge: C. Carter Williams

 

COMPLAINT INFORMATION

 

 

 

 

Case Type: Civil Complaint Type: Tort

Origin: [v|Initial Filing [_ | Appeal from Municipal Court [_) Appeal from Magistrate Court
Jury Trial Requested: [vl Yes [No Case will be ready for trial by: 7/23/2021

Mediation Requested: Iv|Yes [|No

Substantial Hardship Requested: | |Yes [¥)No

 

[| Do you or any of your clients or witnesses in this case require special accommodations due to a disability?
(| Wheelchair accessible hearing room and other facilities
(_] Interpreter or other auxiliary aid for the hearing impaired
[_] Reader or other auxiliary aid for the visually impaired
|_| Spokesperson or other auxiliary aid for the speech unpaired

[_] Other:

 

[| lam proceeding without an attomey

[¥] [have an attomey: Andrew Skinner, PO Bex 487, Charles Town, WV 25414

 
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 4 of 29 PagelD #: 9

 

SERVED PARTIES

 

Name: Wurth Wood Group
Address: Corporation Service Company 209 West Washington Street, Charleston WV 25302

Days to Answer: 30) Type of Service: Secretary of State - Certified - Including Copy Fee

 
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 5 of 29 PagelD #: 10

E-FILED | 7/23/2020 1:19 PM
CC-14-2020-C-25
Hampshire County Circuit Clerk
Sonja Embrey

IN THE CIRCUIT COURT OF HAMPSHIRE COUNTY, WEST VIRGINIA

JAMES EDWARDS

Plaintiff,

v. Civil Action No. 20-C-___

WURTH WOOD GROUP,

Defendant.

Plainuff James Edwards, through counsel Andrew C. Skinner and Skinner Law

Firm, avers and says as follows:

1.

ha

Plaintiff James Edwards is a resident of the State of West Virginia, residing in
Hampshire County.

Defendant Wurth Wood Group, Inc., is a Delaware corporation with its principal
place of business in North Carolina.

The injury that is the basis of this Complaint occurred in Hampshire County, West
Virginia.

Jurisdiction and venue in Hampshire County are appropriate because the tort that
is the basis of this Complaint occurred in Hampshire County.

On April 30, 2019, the Defendant Wurth Wood Group dispatched a truck and
driver with a load of material to be delivered to SJ Morse Company, which is
located at 2736 Northwestern Pike, Capon Bridge, West Virginia.

Prior to dispatching the truck, employees or other persons at the direction of

employees of Defendant loaded the truck that was delivering material to SJ Morse
Case 3:20-cv-00159-GMG Documenti1-1 Filed 08/27/20 Page 6 of 29 PagelD #: 11

10.

16.

Company.

The truck transporting the material was a box-like truck with canvas side curtains.
Upon arrival at SJ Morse company at approximately 8:00 a.m. on April 30, the
driver of the Wurth Wood Group truck exited the vehicle.

The Wurth Wood Group driver spoke with an employee of S$ Morse Company,
who indicated that he would help him offload the vehicle.

The Wurth Wood Group driver was aware that this SJ Morse Company employee
was in the vicinity of his delivery truck.

After exiting the vehicle and engaging in the exchange with the $J Morse
Company employee, the Wurth Wood Group driver loosened the straps holding the
load from the driver’s side of the vehicle.

The load consisted of, among other items, MDF — Medium Density Fiberboard.
One attribute of MDF is that it is heavier than plywood, weighing in at just under
100 pounds per sheet.

At least fifty sheets of MDF were loaded on the top of a pile of other materials and
supplies,

This MDF collectively weighed nearly 5,000 pounds.

When the Wurth Wood Group driver loosened the straps, these 50 sheets of MDF
slid off of the top of the pile of materials and supplies and slid underneath the
canvas side curtains on the passenger side of the truck.

This falling MDF struck the Plaintiff James Edwards, slamming him to the

ground, immediately rendering him unconscious, and causing a concussion.
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 7 of 29 PagelD #: 12

18.

20.

23.

The MDF also struck the Plaintiff James Edwards in the right hip, causing an
intertrochanteric fracture of his right femur,

Plaintiff James Edwards incurred medical bills, lost wages, and endured pain and
suffering and loss of enjoyment of life as a result of the injuries he sustained.
Defendant Wurth Wood Group had a duty, under both common law negligence and
statute, to ensure that it properly loaded the material being delivered to SJ Morse
Company.

Defendant Wurth Wood Group breached this duty by, among other failures,
loading heavier material on top of lighter material, loading bulkier items on top of
less bulky material, and loading material so that it was unstable.

Defendant Wurth Wood Group further breached this duty by, among other failures,
failing to ensure that the material it transported could not Jeave the confines of the
truck when the straps were loosened to enable offloading.

Defendant Wurth Wood Group further breached this duty by failing to conduct an
adequate inspection of the load transported to SJ Morse Company.

Defendant Wurth Wood Group’s actions were negligent and reckless.

Plaintiff Edwards suffered injury and harm as a proximate result of the unsecured
MDF sliding off of the Defendant’s truck and striking him in the head and hip.

WHEREFORE, Plaintiff James Edwards demands judgment against the

Defendant, to include compensatory damages, past and future, to include lost wages,

medical expenses, pain and suffering, emotional distress, annoyance and inconvenience,

loss of enjoyment of life, costs, pre-judgment and post-judgment interest, reasonable
Case 3:20-cv-00159-GMG Documenti1-1 Filed 08/27/20 Page 8 of 29 PagelD #: 13

attorney fees, and any other damages as allowable by law.

PLAINTIFF DEMANDS A TRIAL BY JURY.

JAMES EDWARDS
By counsel

/s/ Andrew C. Skinner_
Andrew C. Skinner

W.Va. State Bar I.D, No. 9314
SKINNER LAW FIRM

P.O. Box 487

Charles Town, West Virginia 25414
304-725-7029/Fax 304-725-4082

 
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 9 of 29 PagelD #: 14

E-FILED | 7/23/2020 1:19 PM
CC-}4-2020-C-25
Hampshire County Circuit Clerk
Sonja Embrey

IN THE CIRCUIT COURT OF HAMPSHIRE COUNTY, WEST VIRGINIA
JAMES EDWARDS
Plaintiff,

v Civil Action No. 20-C-___

WURTH WOOD GROUP,
Defendant.
PLAINTIFF’S FIRST COMBINED DISCOVERY REQUESTS TO
DEFENDANT WURTH WOOD GROUP

Pursuant to the West Virginia Rules of Civil Procedure, you are required to answer
or respond or admit or deny the following interrogatories, requests for production, and
requests for admission, separately and fully, in writing and under oath, and to serve your
answers upon the undersigned within forty-five days of service upon you.

a. These Interrogatories are continuing in character with regard to all information
in your possession or that of your attorney so as to require you or your attorney to file
supplementary answers if you obtain further or different information before trial.

b. The term “documents” includes, but is not limited to, al] paper material of any
kind, whether written, typed, printed, punched, filmed or marked in any way: recording
tapes or wires; any form of magnetic data, whether stored on disc, drum, core or in any
other matter; film, photographs, movies, or any graphic matter, however produced or
reproduced; and all mechanical or electronic sound recording or transcripts thereof; and

every other device or medium in which or through which information of any type is
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 10 of 29 PagelD #: 15

transmitted, recorded, or preserved. The copies of such documents must be clear and
legible, and must include the entire document; that is, all the pages, amendments,
addenda, and attachments.

c. “Yours” and “you” refer to the person to whom these Interrogatories are
addressed, and all of its predecessors or successors as well as its agents, employees,
servants, representatives, subrogors, subrogees, and its attorneys, and all other persons
acting or purporting to act in its behalf or at its direction.

d. The term “person” includes: a corporation, partnership or other business
association; any trade or industry association; a natural person; any government or
governmental body, commission, board or agency; or any other entity.

e. “Identify” or “identification” when used in reference to a natural person
means to state his or her full name, present address, home and business telephone
numbers, and his or her present position and business affiliation. When used in reference
to a person other than a natural person, “identify” or “identification” means to state
whether such a person is a corporation, partnership, or other organization, and its name,
present and last known address, telephone number, and principal place of business. Once
any person has been identified properly, it shall be sufficient thereafter when identifying
that same person to state his or her name only.

f. “Identify” or “identification” when used in reference to a document means to
state the date, the author (or, if different, the signer or signers), the addressee, type of
document (e.g. letter, memoranda, telegram, chart, photograph, x-ray, sound tape,

computer program, etc.) If any such document was, but is no longer in Defendant's
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 11 of 29 PagelD #: 16

possession or subject to Defendant’s control, state what disposition was made of it and
the reason for such disposition. In lieu of identifying any document, a true and correct
copy thereof may be annexed to and incorporated in the Answers to these Interrogatories.
Whenever a document or documents are annexed to and incorporated in the Answers to
Interrogatories, they must be clear and legible copies and must include the entire
document; that is, all the pages and amendments, addenda, and attachments thereto,

g. Where knowledge or information of, or possession or control by a party is
requested or inquired of, such request or inquiry includes knowledge, information,
possession or control of or by the party's agents, servants, employees, representatives,
and his attorneys.

h. If you contend that one or more parts of an Interrogatory are objectionable,
answer each portion of the Interrogatory that you do not contend is objectionable.

i. If you claim privilege with respect to any information requested, specify the
privilege claimed, the statute, the rule or decision giving rise to that privilege, and give a
brief description of the nature of the information or document being withheld, including
the author, recipient, and person to whom the information or document has been
furnished previously.

j. In producing the documents requested herein, indicate the specific requests in
response to which each document or group of documents is being produced. Attach
clearly legible copies to your response hereto, or produce such requested documents and
things for inspection and copying at the law offices of the undersigned at 115 E.

Washington Street, P.O. Box 487. Charles Town, WV 25414.
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 12 of 29 PagelD #: 17

OBJECTIONS BASED ON PRIVILEGE
For each document withheld under a claim of privilege or exemption, provide (i) a
general description of the document, (ii) its author, (iii) the date of its preparation, and
(iv) the present location of the document.
INTERROGATORIES

I. Identify each of the following individuals: (a) the driver of the vehicle that
delivered material to SJ Morse Company on April 30, 2019; (b) the supervisor of the
driver of the vehicle that delivered material to SJ Morse Company on April 30, 2019; (c)
each of the individuals who loaded and/or secured the load on the vehicle that delivered
material to SJ Morse Company on April 30, 2019; (d) the supervisor(s) of the individuals
who loaded and/or secured the load of the vehicle that delivered material to SJ Morse
Company on April 30, 2019; (e) each of the individuals who inspected the load on the
vehicle before it departed to deliver material to SJ Morse Company on April 30, 2019:
and (f) the supervisor of each of the individuals who inspected the load on the vehicle
before it departed to deliver material to SJ Morse Company on April 30, 2019.

2. Describe what happened from the perspective of the driver identified in
Interrogatory 1, subsection (a) from the time when he learned he was to transport a load
of material to SJ Morse Company on April 30, 2019, until he arrived back to his point of
departure. Within such response, please describe any actions taken by the driver; the
results of such actions; the addresses of where any actions were taken or any stops made;
any routes traveled; any calls, emails, texts, or other communications sent or received;

and the identities of those with whom he interacted or communicated,
Case 3:20-cv-00159-GMG Documenti1-1 Filed 08/27/20 Page 13 of 29 PagelD #: 18

3. Describe how the vehicle that delivered material to SJ Morse Company on
April 30, 2019, was loaded.

4. Do you have any policies or procedures maintained by you regarding the
loading, unloading, and/or securing of loads to be delivered on vehicles owned or
controlled or used by you? If so, please provide the title or other designation of these
policies or procedures; identify who drafted these policies or procedures; and state the
date and reason for the policy or provision and cach revision to these policies or
procedures.

5. Do you have any policies or procedures maintained by you regarding
inspection of loaded vehicles prior to departure from your facility? If so, please provide
the title or other designation of these policies or procedures; identify who drafted these
policies or procedures; and state the date and reason for the policy or provision and each
revision to these policies or procedures.

6. Please describe, in detail, each and every measure, if any, taken by you
after the injury to the Plaintiff as a means to avoid future similar injuries, and identify
those individuals responsible for directing and overseeing any such measures.

tes If you contend that James Edwards’ injuries are the result of a pre-existing
condition unrelated to the nature of this suit, state fully the basis for that contention.

8. If you contend that James Edwards or any other person or party acted in
such a manner as to cause or contribute to Mr. Edwards’ injury, give a concise statement

of the facts upon which you rely.
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 14 of 29 PagelD #: 19

9. Please identify any persons who have knowledge relating to the matters
alleged in the Plaintiff's Complaint, including all witnesses to the event in which Plaintiff
was injured and all witnesses to the loading, securing, and inspection of the vehicle that
delivered material to SJ Morse Company on April 30, 2019. and state the basis for each
such person’s knowledge.

10. State the names and addresses of all experts whom you propose to call as
witnesses, state the subject matter upon which each of the identified experts is expected
to testify, and state the substance of facts and opinions to which the expert is expected to
testify. including the summary of the grounds for each opinion and said expert or experts
are expected to testify, and include a list of all cases within the last seven years in which
such expert has provided opinion testimony for a party to a lawsuit or claim.

ll. State the name and address of all persons whom you expect to call as
witnesses at the trial of this case, whether such person is an expert or not, and state the
subject matter upon which such opinion the witness is expected to testify.

12. For each person who investigated the cause and circumstances of the
incident on your behalf, provide the following information:

(a) full name, including any other names by which this person may be
known;

(b) full address, including street address and post office box, if
applicable;

(c} — relationship to you;

(d) residential telephone number, including area code;

A
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 15 of 29 PagelID #: 20

(e) occupation; and

({) place of business, including name, address, and telephone number,
including area code. This interrogatory specifically seeks the identity of members of and
documents generated by any safety team, safety loss prevention committee, risk contro]
and safety committee, and/or accident review board.

13, Identify any and all persons who have provided signed statements to you or
your agents concerning the incident and provide the date of such said statement.

14. If a report was made by you, your agent or representative, with respect to
the incident, state the name and address of the person making the report, date, thereof, in
whose custody it is, the name, address and business and residential phone number of the
person(s) who took the statement and provide the dates of each said statement.

[3. As to each and every claim made against you in the past ten years for imjury
to a person by reason of an unstable or improperly secured load on a vehicle owned or
controlled or used by you, describe each claim by providing the names and address of
each person involved, dates of each claim, place of occurrence, what happened, names of
all persons with knowledge of any facts related thereto, the style, number, and court
designation where any suit was filed, and the final disposition of each claim or suit.

16. State whether any safety inspections of the vehicle that delivered material
to SJ Morse Company on April 30, 2019, were conducted either after the last of the
material was loaded onto the vehicle prior to its departure for SJ Morse Company or, in
the event there were intermediate stops, after such intermediate stops before arrival at SJ

Morse Company; for each such inspection, please provide the identity of the inspecting
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 16 of 29 PagelID #: 21

persons or entities, the times and dates of any such inspections, the purpose of any such
inspections, the documents produced during or as a result of such inspection, and the
results of any such inspections.
17. Please state the factual and/or legal basis for each of the Affirmative
Defenses asserted by Defendant or for which the Defendant reserved the right to assert.
18, State whether the Defendant, Defendant's counsel, Defendant's insurer, or
any other person acting for or on behalf of the Defendant has conducted any type of
surveillance or investigation of the Plaintiff, Plaintiff's family, or any person disclosed on
Plaintiff's witness list or by Plaintiff during discovery. If the answer is yes, please
identify the person|s] who conducted such surveillance or investigation, the dates and
locations of such surveillance and investigation, the costs of such surveillance and
investigation, and please provide a detailed description of the products that were created
or generated during or as a result of such surveillance, including but not limited to still
pictures, audio recordings, video recordings, telephone reports, and written reports.
REQUESTS FOR PRODUCTION
i All photos or videos created within 30 days before or 30 days after April 30,
2019, that shows:
(a) the truck that transported material to S| Morse Company on April 30, 2019;
(b) the area where the truck that transported material to SJ Morse Company on
April 30, 2019, was loaded;
(c) the area where the truck that transported material to SJ Morse Company on

April 30, 2019, was unloaded.
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 17 of 29 PagelD #: 22

2. All statements of all witnesses to the incident giving rise to this action.

3. Any and all policies, procedures, techniques, tips, manuals, suggestions,
handbooks, letters, memos, or other material generated or disseminated by you regarding
loading, securing, and/or unloading trucks or other vehicles used to deliver material to
customers.

4. Any and all policies, procedures, techniques, tips, manuals, suggestions,
handbooks, letters, memos, or other material generated or disseminated by you regarding
the training of drivers who deliver material to customers.

3 Any and all policies, procedures, techniques, tips, manuals, suggestions,
handbooks, letters, memos, or other material generated or disseminated by you regarding
the scheduling of drivers and vehicles used to deliver material to customers.

6. All training materials, including but not limited to written, computer-based,
web-based, and/or video, which reference loading, securing, or unloading vehicles or
delivering materials to customers.

7. Any reports, including follow-up reports or statements, generated in
response to the incident giving rise to the injuries sustained by the Plaintiff.

8. All documents that you intend to offer in evidence at trial.

9, Any and all communications with any expert upon whose testimony you
intend to rely in this case. Included in the scope of this Request for Production are any
and all draft reports by such experts and any and all documents or tangible things

prepared or relied upon by such expert in preparing a report.

9
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 18 of 29 PagelD #: 23

10. AILIRS 1099 forms from 2016 to the present relating to income generated
by any testifying expert identified in Interrogatory Number 10 or otherwise identified
during this litigation.

11. Reports or other stored data or information from the five years before the
April 30, 2019 incident through the present related to any other incident in which (1)
anyone was injured while a vehicle owned or controlled or used by you was being loaded
or unloaded; or (2) any material was damaged while a vehicle owned or controlled or

used by you was being loaded or unloaded.

12. Job descriptions for each of the employees of Defendant identified in these
Interrogatories.
13. Employment files for each of the employees of Defendant identified in

these Interrogatories.

14. Statements or other documents allegedly signed or acknowledged by
Plaintiff.
15. Documents evidencing any inspection of the vehicle used to transport

material to SJ Morse Company on April 30, 2019, from five years before the incident
until the present.

16. All pictures or video taken of Plainuff.

17. Contracts or agreements between Defendant, Defendant’s counsel.
Defendant’s insurer, or any other person acting for or on behalf of the Defendant and any

person or entity that has conducted any type of surveillance or investigation into Plamtiff
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 19 of 29 PagelID #: 24

or Plaintiff's family, or any person disclosed on Plaintiff's witness list or by Plaintiff
during discovery.

18. Any type of communication, including notes of such communications,
whether verbal, written, visual, electronic, or otherwise, between Defendant, Defendant's
counsel, Defendant’s insurer, or any other person acting for or on behalf of the
Defendant and any person or entity that has conducted any type of surveillance or
investigation into Plaintiff or Plaintiff's family, or any person disclosed on Plaintiff's
witness list or by Plaintiff during discovery.

19. Any documents showing any agreements between Defendant and SJ Morse
Company from five years before the incident until the present.

20. Any documents related to the delivery of materials to $J Morse Company
on April 30, 2019, including without limitation, any orders, bills of lading, requests,
invoices, or manifests.

21. The logbook of the driver.

REQUESTS FOR ADMISSION

l, Admit that James Edwards was injured when he was struck by a load that
fell off the back of a truck owned or controlled by Defendant.

2 Admit that James Edwards took no actions that caused or contributed to his
own injury.

3; Admit that the load in the back of the vehicle that delivered material to SJ

Morse Company on April 30, 2019, was improperly loaded onto the vehicle.

11
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 20 of 29 PagelD #: 25

4. Admit that the load in the back of the vehicle that delivered material to SJ

Morse Company on April 30, 2019, was improperly secured onto the vehicle.

5. Admit that you are responsible for properly loading material onto your own
trucks.

6, Admit that you are responsible for properly securing material on your own
trucks.

e3 Admit that you are responsible for the injuries caused to the Plaintiff James
Edwards

JAMES EDWARDS
By Counsel

/s/ Andrew C. Skinner

Andrew C. Skinner (WV No. 9314)
SKINNER LAW FIRM

Counsel for Plaintiff

P.O. Box 487

Charles Town, WV 25414

(304) 725-7029/Fax: (304) 725-4082
andrewskinner@skinnerfirm.com
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 21 of 29 PagelD #: 26

West Virginia E-Filing Notice

CC-14-2020-C-25

 

Judge: C. Carter Williams

To: Andrew Skinner
andrewskinner(@skinnerfirm.com

 

NOTICE OF FILING

 

IN THE CIRCUIT COURT OF HAMPSHIRE COUNTY, WEST VIRGINIA
James Edwards v. Wurth Wood Group
CC-14-2020-C-25

The following complaint was FILED on 7/23/2020 1:19:15 PM

Notice Date: 7/23/2020 1:19:15 PM

Sonja Embrey

CLERK OF THE CIRCUIT
Hampshire

50 8. High Street
ROMNEY, WV 26757

(304) 822-5022

sonja.embrev(@ courtswv gov
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 22 of 29 PagelD #: 27

West Virginia E-Filing Notice

CC-14-2020-C-25

 

Judge: C. Carter Williams

To: Wurth Wood Group
Corporation Service Company
209 West Washington Street
Charleston, WV 245302

 

NOTICE OF FILING

 

IN THE CIRCUIT COURT OF HAMPSHIRE COUNTY, WEST VIRGINIA
James Edwards v. Wurth Wood Group
CC-14-2020-C-25

The following complaint was FILED on 7/23/2020 1:19:15 PM

Notice Date: 7/23/2020 1:19:15 PM

Sonja Embrey

CLERK OF THE CIRCUIT
Hampshire

50 S. High Street
ROMNEY, WV 26757

(304) 822-5022

sonja.embrey(@courtswv.gov
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 23 of 29 PagelD #: 28

7 a E-FILED | 7/23/2020 1:19 PM
SUMMONS CC-14-2020-C-25
Hampshire County Circuit Clerk
Sonja Embrey

 

IN THE CIRCUIT OF HAMPSHIRE WEST VIRGINIA
James Edwards v. Wurth Wood Group

Service Type: — Secretary of State - Certified - Including Copy Fee

NOTICE TO: Wurth Wood Group, Corporation Service Company, 209 West Washington Street, Charleston, WV_25302

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT, A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

Andrew Skinner, PO Box 487, Charles Town, WV 25414

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR 4 JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

SERVICE:
7/23/2020 1:19:15 PM /s/ Sonja Embrey

Date Clerk

 

 

RETURN ON SERVICE:

{| Return receipt of certified mail received in this office on

 

[| l certify that | personally delivered a copy of the Summons and Complaint to

 

 

[_]Not Found in Bailiwick

 

 

Date Server's Signature
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 24 of 29 PagelD #: 29

Office of the Secretary of State

Building 1 Suite 157-K Fied
1900 Kanawha Blvd E. elf
Charleston, WV 25305 Date

Clerk

 

Secretary of State
State of West Virginia
Phone: 304-558-6000
886-767-8683
Visit us online:
WWw.Wwvsos.com

HAMPSHIRE COUNTY CIRCUIT COURT
50 S HIGH STREET

Suite 157

ROMNEY, WV 26757-1696

Control Number: 260808 Agent: Corporation Service Company

Defendant: WURTH WOOD GROUP INC. County: Hampshire
208 West Washington Street Civil Action: 20-C-25

Charleston, WV 25302 US
Certified Number: 92148901125134100002743748
Service Date: 7/29/2020

1 am enclosing:

1 summons and complaint, 1 other: (FIRST SET OF COMBINED DISCOVERY REQUESTS)

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, | have accepted
service of process in the name and on behalf of your corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of

process in the neme and on behalf of your corporation as your attorney-in-fact. Please address any questions about this
document directly to the court or the pfaintiff's attorney, shown in the enclosed paper, not to the Secretary of State's office.

Sincerely,

Pane Parra

Mac Wamer
Secretary of State
Case 3:20-cv-00159-GMG Documenti1-1 Filed 08/27/20 Page 25 of 29 PagelD #: 30

 

suMMON’ RETURN ee ee

Hampshire County Circuit Clerk
Sonja Embrey

IN THE CIRCUIT OF HAMPSHIRE WEST VIRGINIA
James Edwards y. Wurth Wood Group

Service Type: Secretary of State - Certified - Including Copy Fee

NOTICE TO: Wurth Wood Group, Corporation Service Company, 209 West Washington Street, Charleston, WY 25302

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

Andrew Skinner, PO Box 487, Charles Town, WV 25414

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

SERVICE:
7/23/2020 1:19:15 PM /s/ Sonja Embrey
Date Clerk
RETURN ON SERVICE:

 

(CO Return receipt of certified mail received in this office on

 

(1 I certify that 1 personally delivered a copy of the Summons and Complaint to

 

 

 

 

(_]Not Found in Bailiwick
Date Server's Signature ; eS

=e = we

re eS

ict a ito

ori = Ge
iin eo ms 4

Do oe OU

m 3 wee od

wan ~ oy

cL) U rc =

1 — oO

ae” ' cra ~

Ea w

xe co

-
Case 3:20-cv-00159-GMG Document 1-1 Filed 08/27/20 Page 26 of 29 PagelD #: 31

E-FILED | 8/18/2020 10:41 AM
CC-14-2020-C-25
Hampshire County Circuit Clerk
Sonja Embrey

IN THE CIRCUIT COURT OF HAMPSHIRE COUNTY, WEST VIRGINIA
JAMES EDWARDS,
Plaintiff,

Vv. Civil Action No. 20-C-25
Judge C. Carter Williams

WURTH WOOD GROUP,
Defendant.
NOTICE OF APPEARANCE
PLEASE TAKE NOTICE that Tracey A. Rohrbaugh of Kay Casto & Chaney PLLC,
hereby enters her appearance as counsel of record on behalf of Defendant Wood W urth Group.
Therefore, all parties and counsel of record should send copies of all future correspondence,
documents, pleadings, and discovery to the undersigned counsel at 400 Foxcroft Avenue, Suite

100, Martinsburg, West Virginia, 25401, from this date forward.

WOOD WURTH GROUP
Defendant, by Counsel

/s/ Tracev A. Rohrbaugh

Tracey A. Rohrbaugh (WVSB #6662)
Kay Casto & Chaney PLLC

400 Foxcroft Avenue, Suite 100
Martinsburg, West Virginia 2540]

P: (304) 901-7500

F: (304) 901-4911
trohrbaugh(@kaycasto.coni

fOPS00467 DOCK {
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 27 of 29 PagelD #: 32

IN THE CIRCUIT COURT OF HAMPSHIRE COUNTY, WEST VIRGINIA

JAMES EDWARDS,

Plaintiff,

Civil Action No. 20-C-25
Judge C, Carter Williams

WURTH WOOD GROUP,

Defendant.

CERTIFICATE OF SERVICE
I, Tracey A. Rohrbaugh, counsel for Defendant, hereby certify that I filed the foregoing

Notice of Appearance with the Clerk of the Court by using the CM/ECF system, and that I served
the aforesaid document upon the Plaintiff by first class mail, postage prepaid, addressed as follows:

Andrew C. Skinner, Esq.

Skinner Law Firm

P.O. Box 487

Charles Town, WV 25414
Counsel for Plaintiff

Dated this 18" day of August, 2020.

/s/ Tracev_A. Rohrbaugh
Tracey A. Rohrbaugh

O1S00aET DOCK |
Case 3:20-cv-00159-GMG Document1-1 Filed 08/27/20 Page 28 of 29 PagelD #: 33

West Virginia E-Filing Notice

 

CC-14-2020-C-25
Judge: C. Carter Willams

To: Tracey Rohrbaugh
trohrbaugh@kaycasto.com

 

NOTICE OF FILING

 

IN THE CIRCUIT COURT OF HAMPSHIRE COUNTY, WEST VIRGINIA
James Edwards v. Wurth Wood Group
CC-14-2020-C-25

The following notice of appearance was FILED on 8/18/2020 10:41:37 AM

Notice Date: 8/18/2020 10:41:37 AM

Sonja Embrey

CLERK OF THE CIRCUIT
Hampshire

50 S. High Street
ROMNEY, WV 26757

(304) 822-5022

sonja.embrey@ecourtswv.Zov
Case 3:20-cv-00159-GMG Documenti1-1 Filed 08/27/20 Page 29 of 29 PagelD #: 34

West Virginia E-Filing Notice

CC- 14-2020-C-25

 

Judge: C. Carter Willams

To: Andrew C. Skinner
andrewskinner@skinnerfirm.com

 

NOTICE OF FILING

 

IN THE CIRCUIT COURT OF HAMPSHIRE COUNTY, WEST VIRGINIA
James Edwards v. Wurth Wood Group
CC-14-2020-C-25

The following notice of appearance was FILED on 8/18/2020 10:41:37 AM

Notice Date: 8/18/2020 10:41:37 AM

Sonja Embrey

CLERK OF THE CIRCUIT
Hampshire

50 S. High Street
ROMNEY, WY 26757

(304) 822-5022

sonja.embrey@courlswv.gov
